Bloom, J.,
concurs in a memorandum as follows: While I am in agreement with the conclusion reached at Special Term, I am constrained to point out that since the subject of the suit is “wages” rather than “wage supplements” the governing section of the Labor Law is section 198-a and not section 198-c. Although both sections are penal in nature, the law is plain that the statute gives rise to a right of civil action in addition to a right to proceed criminally (cf. Sasso v Millbrook Enterprises, 108 Misc 2d 562; Goldstein v Mangana, 99 *652Misc 2d 523; Courtney v Brooklyn & Queens Allied Oil Burner Corp., 112 Misc 2d 89). By its terms-section 198-a imposes liability not only on the corporation but upon “the officers and agents of [the] corporation who knowingly- permit the corporation to violate this chapter by failing to pay the wages of any of its employees”. Accordingly, the result reached at Special Term was correct.